Citation Nr: 1801943	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a breathing problem, diagnosed as sleep apnea, as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to August 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2016, the Board remanded this appeal to schedule the Veteran for a hearing. The requested hearing was conducted in December 2016 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

In April 2017, the Board remanded this claim for additional development. That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

A breathing problem, diagnosed as sleep apnea, did not manifest in service and the most competent and probative evidence of record shows that the current sleep apnea is unrelated to service, to include exposure to asbestos.


CONCLUSION OF LAW

Service connection for sleep apnea is not established. 38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2010 prior to the initial unfavorable decision in this case. The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained. 38 U.S.C. § 5103A. VA has associated service treatment records, and post-service records with the claims folder. Virtual VA and VBMS records were reviewed. Additionally, the Veteran was afforded a VA examination. 

The Board is further satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998). In the April 2017 remand, the Board requested that a VA opinion be obtained regarding the etiology of the Veteran's sleep disorder. An opinion was obtained in July 2017. Accordingly, there has been substantial compliance with the prior Board remand and the Veteran's claim may be adjudicated herein.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judge. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran, or his representative, has not raised any deficiency with the hearing. Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159 , and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Entitlement to Service Connection for a Breathing Problem, Diagnosed as Sleep Apnea, as Due to Exposure to Asbestos

The Veteran seeks entitlement to service connection for a breathing problem, diagnosed as sleep apnea, as due to exposure to asbestos.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. 1110, 1131 (West 2012); 38 C.F.R. 3.303 (a) (2017). Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service. 38 C.F.R. § 3.303 (d) (2017).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d) (2017).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols. Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure. See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005 ).

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims. Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997). VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107 (b).

Facts & Analysis

Importantly, the Board notes that exposure to asbestos has been conceded based on the Veteran's personnel records, which indicate that he served in the Navy as a machinist's mate. See DD-214; May 2010 rating decision.

The Veteran has a current diagnosis of obstructive sleep apnea. See June 2017 Disability Benefits Questionnaire (DBQ). Therefore, the first element of service connection, a current disability, has been met.

The second element to establish service connection is an in-service disease or injury. The Board notes that service treatment records do not contain any complaints, treatment or diagnosis of breathing problems or sleep apnea. However, the Veteran asserts his sleep apnea is due to exposure to asbestos during service. As noted, personnel records confirm that he served in the Navy as a machinist's mate. See DD-214. Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran was exposed to asbestos during service. As such, the second element for service connection is met.

Unfortunately, the Board finds that the third element, a nexus, is not met. A VA medical opinion was obtained in June 2017. The examiner opined that it was less likely than not that the Veteran's sleep apnea is due to asbestos exposure during military service. The examiner explained that the Veteran was not diagnosed until 2010, approximately 40 years after service, and there is no evidence that the Veteran's pronounced obstructive sleep apnea symptoms were present during his military service. Concluding, the examiner noted that there is no known causal connection between asbestos exposure and the development of obstructive sleep apnea.

The Board finds that the VA examiner's opinion is adequate and highly probative to the question at hand. The examiner possessed the necessary education, training, and expertise to provide the requested opinion. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In addition, the VA examiner provided an adequate rationale for the opinion. The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence. It is clear that the examiner took into consideration all relevant factors in giving the opinion.

In short, while the Veteran was exposed to asbestos during service and currently has a diagnosis of sleep apnea, no persuasive medical evidence shows that the current sleep apnea is a result of asbestos exposure during his military service.

The Board has considered the Veteran's statements concerning his sleep apnea. The Board acknowledges that he is competent to give evidence about what he experiences; for example, the Veteran is competent to describe his trouble breathing. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). In the present case, however, the Board finds that the lay statements are outweighed by the service treatment records, post-service treatment records, and the medical opinion discussed above. The Board acknowledges that the Veteran testified that his breathing problems began during service. However, determining the precise etiology of the Veteran's sleep apnea is not a simple question as there are conceivably multiple potential etiologies of the Veteran's sleep apnea. In this case, the facts are complex enough that the Veteran's intuition about the cause of his sleep apnea is not sufficient to outweigh the opinion of the physician that carefully considered the specific facts of this case. See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis."). Thus, there is insufficient persuasive evidence that establishes a link between the Veteran's sleep apnea and his possible symptoms during service. See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept a Veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a breathing problem, diagnosed as sleep apnea. As such, that doctrine is not applicable in the instant appeal, and the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a breathing problem, diagnosed as sleep apnea, as due to exposure to asbestos, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


